Third District Court of Appeal
                               State of Florida

                          Opinion filed May 11, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1025
                       Lower Tribunal No. F20-5277
                          ________________

                            Jacarie Joseph,
                                 Petitioner,

                                     vs.

                       Daniel Junior, etc., et al.,
                               Respondents.


     A Case of Original Jurisdiction – Habeas Corpus.

     Carlos J. Martinez, Public Defender, and James Odell, Assistant Public
Defender, for petitioner.

      Ashley Moody, Attorney General, and Brian H. Zack, Assistant
Attorney General, for respondent The State of Florida.


Before LINDSEY, MILLER and BOKOR, JJ.

     BOKOR, J.

     Jacarie Joseph seeks habeas relief after being returned to custody for

violating a condition of his pretrial release. The State did not allege he
committed a new offense, rather, the State alleges Joseph violated the

conditions of his house arrest. The State made an ore tenus motion to revoke

bond, which the trial court granted after several hearings. The State did not

file a written motion, nor did the trial court make factual findings to support

its decision. The State concedes error:

      In Ginsberg v. Ryan, 60 So. 3d 475, 476-77 (Fla. 3d DCA 2011),
      this Court held that a trial court’s authority to hold a defendant
      without bond is circumscribed by the requirements of section
      907.041, Florida Statutes, and Florida Rules of Criminal
      Procedure 3.131 and 3.132. Pursuant to Rule 3.131(b)(1), a
      motion for pretrial detention must be filed before a defendant is
      eligible to be held without bond. Id. at 476-77; Golden v. Crow,
      862 So. 2d 903 (Fla. 2d DCA 2003).

      Section 907.041(4)(e), Florida Statutes, mandates that the State
      file a motion seeking pretrial detention. Ginsberg v. Ryan, 60 So.
3d 475, 477 (Fla. 3d DCA 2011) (citing § 907.041(4)(e), Fla. Stat.
      (2020)). The court must then hold a pretrial detention hearing
      within five days of the State’s filing of the motion seeking pretrial
      detention. § 907.041(4)(f), Fla. Stat. (2020).

      […]

      The proper remedy is a remand to the trial court so that it can
      comply with this Court’s precedent and the requirements of
      section 907.041(4)(c)(7). Under similar circumstances, this Court
      and other district courts have remanded so that the lower court
      can comply with the requirements set forth in section 907.041
      and Rules 3.131 and 3.132. See Ginsberg, 60 So. 3d at 478 (“We
      grant the petition for writ of habeas corpus and remand this
      cause to the trial court. The State shall have no more than three
      business days following the issuance of this opinion to file a
      legally sufficient motion for pretrial detention.”); Fuller v. State,
      116 So. 3d 1277, 1278 (Fla. 5th DCA 2013) (remanded for
      rehearing on motion); Buhbut v. Bieluch, 835 So. 2d 1222, 1223

                                       2
      (Fla. 4th DCA 2003) (remanding for expedited hearing to
      determine if conditions of bond were violated).

State’s May 7, 2021 Response to Order to Show Cause at 4-5, 6-7. We agree

that Ginsberg applies equally here. 1 Accordingly, we grant the petition for a

writ of habeas corpus and remand this cause to the trial court.

      The State shall have no more than three business days following the

issuance of this opinion to file a legally sufficient motion for pretrial detention.

If the State files no timely motion, the trial court shall immediately conduct a

hearing pursuant to Florida Rule of Criminal Procedure 3.131 to determine

appropriate conditions of release. The defendant shall remain in custody

pending the determination of pretrial release or detention.

      This opinion shall take effect immediately notwithstanding the filing or

disposition of any motion for rehearing.




1
  The Court recently addressed a remarkably similar circumstance in Orfelia
v. Junior, No. 3D21-1052 (Fla. 3d DCA May 7, 2021) (Emas, C.J.)
(reaffirming Ginsberg, granting mandamus relief, and ordering the State to
file a legally sufficient motion for pretrial detention within three business days
and requiring the trial court to conduct a hearing thereon).

                                         3